Hardin, P. J.:
Chapter 568 of the Laws of 1890, known as “ The Highway Law,” contains the provisions under which the proceedings were prosecuted, and in section 89 it is provided that any party interested in the proceedings “ may apply to the court appointing the commissioners for an order confirming, vacating or modifying their decision, and such court may confirm, vacate or modify such decision. If the decision be vacated the court may order another hearing of the matter before the same or other commissioners. If no such motion is made, the decision of the commissioners shall be deemed final. Such motion shall be brought on upon the service of papers upon adverse parties in the proceeding, according to the usual practice of the court in actions and special proceedings pending therein; and the decision of the County Court shall be final, excepting that a new hearing may be ordered as herein provided. If the final decision shall be adverse to the applicant no other application for laying out, altering or discontinuing the same highway shall be made within two years.” No provision is found in the statute inconsistent with the idea that it was the intention of the Legislature to provide in an unqualified manner that “the decision of the County Court shall be final,” unless that court shall order a “ new hearing.”
Appellants have called our attention to Matter of Ryers (72 N. Y. 1); in that case it was said that the act of 1869 gave an appeal on questions of law from the decision of the county judge to the Supreme Court; and that the act of 18Y1 gave a similar right of appeal. No such provision is found in the Highway Act; we should, therefore, follow the doctrine laid down in People ex rel. Schuylerville & U. H. R. R. Co. v. Betts et al. (55 N. Y. 600).
Matter of Swan, (97 N. Y. 492) is consistent with the views already expressed.
*481We think the decision made by the County Court was final, and that an appeal therefrom does not lie to this court.
Martin and Merwin, JJ., concurred.
Appeal dismissed, with ten dollars costs and disbursements.,